Case 1:19-cv-07193-LAP Document 2 Filed 08/01/19 Page 1 of 2

JS 44C/SDNY CIVIL COVER SHEET

REV. 06/01/17
The JS-44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or
other papers as required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the
United States in September 1974, is required for use of the Clerk of Court for the purpose of initiating the civil docket sheet.

PLAINTIFFS DEFENDANTS
KYLE T. KARMAZYN
DEL FRISCO'S RESTAURANT GROUP, INC., et al.
ATTORNEYS (FIRM NAME, ADDRESS, AND TELEPHONE NUMBER ATTORNEYS (IF KNOWN)

Juan E. Monteverde
The Empire State Building, 350 Fifth Avenue, Suite 4405, NY, NY 10118
(212) 971-1341

CAUSE OF ACTION (CITE THE U.S. CIVIL STATUTE UNDER WHICH YOU ARE FILING AND WRITE A BRIEF STATEMENT OF CAUSE)
(DO NOT CITE JURISDICTIONAL STATUTES UNLESS DIVERSITY)

15 U.S.C. §§ 78n(a) and 78t(a). Violation of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934.

Judge Previously Assigned
Has this action, case, or proceeding, or one essentially the same been previously filed in SDNY at any time? No[y]Yes[_]

If yes, was this case Vol.[_] Invol. [[] Dismissed. No[-] Yes [[] Ifyes, give date & Case No.

Is THIS AN INTERNATIONAL ARBITRATION CASE? No [x] Yes [i]
(PLACE AN [x] IN ONE BOX ONLY) NATURE OF SUIT
TORTS ACTIONS UNDER STATUTES
CONTRACT PERSONAL INJURY PERSONAL INJURY FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
[ ]367 HEALTHCARE/
[]110 INSURANCE [ ] 310 AIRPLANE PHARMACEUTICAL PERSONAL | ) 625 DRUG RELATED [ ]422 APPEAL ET S7S CAESE CLAIMS
[ 1120 MARINE [ ] 315 AIRPLANE PRODUCT —INJURY/PRODUCT LIABILITY sei7uRE OF PROPERTY 28 USC 158 [ ]376 QUITAM
[ 1130 MILLER ACT LIABILITY [ ]365 PERSONAL INJURY oy St sai [ ]423 WITHDRAWAL [ ]400 STATE
[ ] 140 NEGOTIABLE { ]320 ASSAULT, LIBEL & PRODUCT LIABILITY +) 699 OTHER 28 USC 157 REAPPORTIONMENT
INSTRUMENT SLANDER [ ]368 ASBESTOS PERSONAL [ 1410 ANTITRUST
[ ] 150 RECOVERY OF _—_[ ]330 FEDERAL INJURY PRODUCT [ ]430 BANKS & BANKING
OVERPAYMENT & EMPLOYERS’ LIABILITY PROPERTY RIGHTS [ ]450 COMMERCE
ENFORCEMENT LIABILITY [ ]460 DEPORTATION
OF JUDGMENT ——‘[ ] 340 MARINE PERSONAL PROPERTY [ ] 820 COPYRIGHTS [ ]470 RACKETEER INFLU-
[ ] 154 MEDICARE ACT _[ ] 345 MARINE PRODUCT [ ]830 PATENT ENCED & CORRUPT
152 RECOVERY OF LIABILITY 370 OTHER FRAUD ORGANIZATION ACT
{} eee Epaaeres veicLe i i SEE TE RAINE [ ] 835 PATENT-ABBREVIATED NEW DRUG APPLICATION ae
STUDENT LOANS [ ] 355 MOTOR VEHICLE [ ]840 TRADEMARK [ ]480 CONSUMER CREDIT
(EXCL VETERANS) PRODUCT LIABILITY SOCIAL SECURITY [ ]490 CABLE/SATELLITE TV
[ ] 153 RECOVERY OF —__[ ] 360 OTHER PERSONAL
OVERPAYMENT INJURY [ ]380 OTHER PERSONAL LABOR [ ] 861 HIA (1395ff) [s§ 850 SECURITIES/
OF VETERAN'S —_[ ] 362 PERSONAL INJURY - PROPERTY DAMAGE [ ]862 BLACK LUNG (923) COMMODITIES/
BENEFITS MED MALPRACTICE [ ]385PROPERTY DAMAGE _[ ] 710 FAIR LABOR [ ]863 DIWC/DIWW (405(g)) EXCHANGE
[ ] 160 STOCKHOLDERS PRODUCT LIABILITY STANDARDS ACT [ ]864 SSID TITLE xvi
SUITS [ ] 720 LABOR/MGMT [ 1865 RSI (405(g))
[1190 OTHER PRISONER PETITIONS RELATIONS [ ] 890 OTHER STATUTORY
CONTRACT [ ] 463 ALIEN DETAINEE [ ] 740 RAILWAY LABOR ACT ACTIONS
[ ] 195 CONTRACT [ ]510 MOTIONS TO [1] 751 FAMILY MEDICAL FEDERAL TAX SUITS [ ]891 AGRICULTURAL ACTS
PRODUCT ACTIONS UNDER STATUTES VACATE SENTENCE | cave ACT (FMLA)
LIABILITY 28 USC 2255 [ ]870 TAXES (U.S. Plaintiff or
[ ]196 FRANCHISE CIVIL RIGHTS [ ]530 HABEAS CORPUS [ ] 790 OTHER LABOR Defendant) [ ] 893 ENVIRONMENTAL
[ ] 535 DEATH PENALTY LITIGATION [ ] 871 IRS-THIRD PARTY MATTERS.
[ ]540 MANDAMUS & OTHER [ ] 791 EMPL RET INC 26 USC 7609 895 FREEDOM OF
Le a SECURITY ACT (ERISA) ee A EORMATION ACT
REAL PROPERTY [ ] 896 ARBITRATION
Lee) are MIGRATION [ ] 899 ADMINISTRATIVE
[]210 LAND [ ]442 EMPLOYMENT PRISONER CIVIL RIGHTS
CONDEMNATION — [ ] 443 HOUSING/ [ ] 462 NATURALIZATION PROCEDURE AC TREVIEW OR
[]220 FORECLOSURE —— AASCOMMODATIONS {| 550 CIVIL RIGHTS APPLICATION APPEAL-OF AGENCY DECISION
[ ] 230 RENT LEASE & [ ]555 PRISON CONDITION —_[ ] 465 OTHER IMMIGRATION
EJECTMENT DISABILITIES - [ ] 560 CIVIL DETAINEE ACTIONS Shee SN gual _-
{ ] 240 TORTS TO LAND EMPLOYMENT CONDITIONS OF CONFINEMENT
[ ]245 TORT PRODUCT [ ] 448 AMERICANS WITH
LIABILITY DISABILITIES -OTHER
[ ] 290 ALL OTHER [ ] 448 EDUCATION

REAL PROPERTY

Check if demanded in complaint:
DO YOU CLAIM THIS CASE IS RELATED TO A CIVIL CASE NOW PENDING IN S.D.N.Y.

 

 

 

 

CHECK IF THIS IS ACLASS ACTION AS DEFINED BY LOCAL RULE FOR DIVISION OF BUSINESS 13?
UNDER F.R.C.P. 23 IF SO, STATE:
DEMAND $ OTHER JUDGE DOCKET NUMBER

 

Check YES only if demanded in complaint
JURY DEMAND: El yes LNO NOTE: You must also submit at the time of filing the Statement of Relatedness form (Form IH-32).
Case 1:19-cv-07193-LAP Document 2 Filed 08/01/19 Page 2 of 2

(PLACE AN x IN ONE BOX ONLY) ORIGIN
[x] 1 Original [] 2 Removed from [-]3 Remanded [_]4 Reinstatedor [] 5 Transferred from [_] 6 ou 0 ae ioe sine
Proceeding State Court from Reopened (Specify District) (Transferred) Magistrate Judge

Appellate
C1 a. allparties represented = Court

CL] b. Atleast one party

(18 Multidistrict Litigation (Direct File)

is pro se.
(PLACE AN x IN ONE BOX ONLY) BASIS OF JURISDICTION IF DIVERSITY, INDICATE
(11 U.S. PLAINTIFF [])2 U.S. DEFENDANT [X] 3 FEDERAL QUESTION L]4 DIVERSITY CITIZENSHIP BELOW.

(U.S. NOT A PARTY)

CITIZENSHIP OF PRINCIPAL PARTIES (FOR DIVERSITY CASES ONLY)

(Place an [X] in one box for Plaintiff and one box for Defendant)

PTF DEF PTF DEF PTF DEF

CITIZEN OF THIS STATE []1 []1 CITIZEN OR SUBJECT OF A [13113 INCORPORATED and PRINCIPALPLACE []5 []5
FOREIGN COUNTRY OF BUSINESS IN ANOTHER STATE

CITIZEN OF ANOTHER STATE []2 []2 INCORPORATED or PRINCIPAL PLACE [ ]4[]4 FOREIGN NATION []6 []6

OF BUSINESS IN THIS STATE

PLAINTIFF(S) ADDRESS(ES) AND COUNTY(IES)

DEFENDANT(S) ADDRESS(ES) AND COUNTY (IES)

DEFENDANT(S) ADDRESS UNKNOWN

REPRESENTATION IS HEREBY MADE THAT, AT THIS TIME, | HAVE BEEN UNABLE, WITH REASONABLE DILIGENCE, TO ASCERTAIN
THE RESIDENCE ADDRESSES OF THE FOLLOWING DEFENDANTS:

COURTHOUSE ASSIGNMENT
| hereby certify that this case should be assigned to the courthouse indicated below pursuant to Local Rule for Division of Business 18, 20 or 21.

Check one: THIS ACTION SHOULD BE ASSIGNED TO: [(] WHITE PLAINS MANHATTAN

DATE 98/1/19 SIGNATURE OF ATTORNEY OF RECORD ADMITTED TO PRACTICE IN THIS DISTRICT
[] NO
[4 YES (DATE ADMITTED MoJanuary yy, 2007)
RECEIPT # Attorney Bar Code # JM-8169
Magistrate Judge is to be designated by the Clerk of the Court.
Magistrate Judge is so Designated.

 

Ruby J. Krajick, Clerk of Court by Deputy Clerk, DATED

UNITED STATES DISTRICT COURT (NEW YORK SOUTHERN)
